PER CURIAM: *
The attorney appointed to represent Is-maldo Naul Valadez in his appeal of his revocation of supervised release and sentence has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Valadez has not filed a response.
*300During the pendency of this appeal, Va-ladez completed his sentence of imprisonment, and he has no further term of supervised release to serve. The appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir.1987). Accordingly, the appeal is DISMISSED as moot, and counsel’s motion to withdraw is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.